Citation Nr: 1540050	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  15-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1940 to December 1959.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The case has since been returned to the RO in St. Petersburg, Florida.  The October 2014 rating decision on appeal granted service connection for asthma and assigned an initial 60 percent evaluation, effective from June 30, 2014.  The Veteran appeals for a higher initial evaluation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board finds that the medical evidence of record is inadequate for rating purposes for asthma.  At the Veteran's most recent VA examination in October 2014, the examiner relied upon the results of a pulmonary function testing (PFT) from May 2013.  As this PFT is more than a year old, the result may not reflect contemporaneous symptomatology.   



Indeed, the Veteran's private physician submitted a letter in October 2014 along with more recent PFT results from March 2014, which may indicate worsening results.  However, the post-bronchodilator results are provided without the percent predicted; instead the results are listed with the percent change or with no percent value at all.  Additionally, the pre-bronchodilator result for FEV-1/FVC (Forced Expiratory Volume in one second to Forced Vital Capacity) is listed without the percent predicted.

Disability ratings for asthma are based, at least in part, upon the percent predicted when use of PFT is required.  See 38 C.F.R. §§ 4.96(d), 4.97 (2015).  As such, the March 2014 PFT results are presented in a manner that cannot be applied to the rating criteria.  Thus, it is unclear whether the results reflect an increase in the Veteran's level of disability.  The evidence of record does not otherwise reflect that the Veteran exhibits other symptomatology or medication which would warrant an increase in rating to 100 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

With respect to the TDIU claim, the Veteran indicated in a June 2014 letter that he wished to file a claim for a TDIU.  The United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Therefore, the issue of TDIU is raised by the record and is part and parcel of the increased rating claim, and is properly before the Board.  Thus, the issues on appeal are as noted on the title page.

In this case, the outcome of the asthma increased rating claim may affect the legal analysis of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For this reason, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the assignment of appropriate ratings for the Veteran's now service-connected hip and low back disorders.  Therefore, to permit the Veteran the full benefit of his procedural and substantive rights, the Board will remand the TDIU claim to the AOJ for readjudication asthma increased rating claim herein remanded.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate with the claims file all of the Veteran's outstanding VA medical records.

2.  The AOJ shall have a VA examiner review the private March 2014 PFT results.  If possible, the examiner shall interpret these results and convert them into a format that may be applied to the rating criteria. 

3.  If the private March 2014 PFT results cannot be converted, or if it otherwise deemed necessary,  the AOJ shall schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current severity of the Veteran's service-connected asthma.  The claims file, including a copy of this remand and any relevant records contained in the virtual record, should be made available to the examiner.  All examination findings, along with the complete rationale for all opinion expressed, should be discussed in the examination report.  

4.  Then, the AOJ shall readjudicate the appeal.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


